Citation Nr: 0404992	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether the reopened 
claim should be granted.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The appellant is claiming service connection for the cause of 
death of her husband, whose served with the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces in the Far East (USAFFE) beginning in December 1941.  
He was in beleaguered status from December 8, 1941, to April 
9, 1942.  He was a prisoner of war (POW) from April 10 to 
July 31, 1942.  He was then in non-casualty status, engaged 
in civilian pursuits, from August 1, 1942, to August 12, 
1945.  He then served on active duty in the Regular 
Philippine Army from August 13 to December 13, 1945.  He died 
in August 1990. 

Although it is not clear that the decedent qualifies as a 
"veteran" under the law, see 38 U.S.C.A. §§ 101(2), 107; 
38 C.F.R. §§ 3.40. 3.41, the Board will refer to the decedent 
as "the veteran" herein.

In December 1990 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claims of 
entitlement service connection for the cause of the veteran's 
death.  She was properly notified of that rating decision, 
and did not appeal.  

This matter is now on appeal to the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision in which the 
RO determined that the appellant had not submitted new and 
material evidence sufficient to reopen the service connection 
claim for the cause of the veteran's death.  

The Board notes that the appellant presented for a personal 
hearing before a local hearing officer in June 2003; a 
transcript is of record.  



FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; the appellant did not 
appeal that determination.

2.  Since the December 1990 RO rating decision, the appellant 
has submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for the cause of the veteran's death, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.

3.  According to the official certificate of death, the 
veteran's death in August 1990 was caused by pulmonary 
tuberculosis.

4.  At the time of his death, the veteran had no service-
connected disabilities.

5.  Reviewing the claim de novo, The claim for service 
connection for the cause of the veteran's death is not 
supported by competent medical evidence demonstrating a 
causal relationship between his military service, or any 
disability related thereto, and his death.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002)) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000, 7-2003.  The duty-to-assist provisions of the VCAA do 
not apply until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The Board notes that the regulations 
implementing the VCAA include a new definition of new and 
material evidence.  See 38 C.F.R. § 3.156(a) (effective for 
claims submitted after August 29, 2001).  However, inasmuch 
as the appellant's claim was received in February 1995, the 
new provisions of 38 C.F.R. § 3.156(a) do not apply.  

II.  Factual Background and Discussion

A.  New and Material Evidence

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1995).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In a rating decision dated in December 1990, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant was 
notified of the RO's decision in a letter dated January 28, 
1991; she did not appeal.  Therefore, the RO'S December 1990 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Analogous 
law at the time of the decision was to the same effect.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990).  

At the time of the RO's December 1990 rating decision, the 
competent evidence of record included the veteran's 
separation affidavit, statements from various private doctors 
that indicate diagnoses of and treatment for pulmonary 
tuberculosis from September 1942 to December 1977, a VA POW 
examination report dated in June 1987, statements from 
various friends who contend the veteran's tuberculosis was 
incurred in service, a copy of the marriage contract, and a 
copy of the veteran's death certificate.  

Since the December 1990 RO rating decision, the appellant has 
submitted additional statements from the veteran's friends 
indicating that the veteran was unemployed in 1960 due to 
pulmonary tuberculosis, X-ray reports from the Philippine 
Tuberculosis Society that indicate radiologic evidence of 
tuberculosis, and doctors' statements that indicate continued 
diagnoses of tuberculosis.  One such statement was from 
Dr. Carrillo, dated in October 1955, which indicates the 
veteran had been receiving treatment from Dr. Carrillo for 
tuberculosis since October 1947, less than two years after 
separation.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers.  It bears directly and 
substantially upon the specific matter under consideration, 
it is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, by itself or in connection with evidence previously 
assembled is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
That evidence includes the October 1955 statement of Dr. 
Carrillo, which indicates that he treated the veteran for 
pulmonary tuberculosis in October 1947.  As that evidence 
addresses directly the basis for the prior denial of the 
claim, it is "new and material," and, consistent with law 
and judicial precedent, the claim must be reopened.  

B.  Service connection for the cause of the veteran's death

Now that the appellant's claim of entitlement to service 
connection for the cause of the veteran's death has been 
reopened, the Board must consider whether the appellant has 
been given adequate notice of the VA's duty to assist and the 
evidence needed to support her claim.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  

More specifically, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support her claim in a correspondence from 
the RO dated in March and April 2002, as well as in the March 
2003 statement of the case.  The Board concludes that the 
notification received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
she has not been prejudiced in any way by the notice and 
assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the U.S. Court of 
Appeals for Veterans Claims has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

On the merits of the case, the appellant contends that the 
veteran's death in 1990 was due to illnesses he developed 
during his active service in support of the United States 
Armed Forces in the Far East during World War II.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as pulmonary 
tuberculosis, when manifest to a compensable degree within 
three-years after a veteran's separation from military 
service, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
There are also presumptive provisions for the benefit of 
former POWs, but none of the listed disorders is present in 
this case.  See 38 C.F.R. § 3.309(c).

Service records obtained from the U.S. Army indicate that the 
veteran was a POW from April 10 to July 31, 1942.  The 
records also indicate that the veteran did not report any 
illness or sickness once he was released from captivity.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The official certificate of death indicates that the veteran 
died due to pulmonary tuberculosis.  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods but service connection and evaluation may be assigned 
only from the date of such diagnosis or other evidence of 
clinical activity.  38 C.F.R. § 3.371.  

The competent evidence of record includes statements from 
private physicians which indicate diagnoses of pulmonary 
tuberculosis.  Drs. Pangilinan, Pelayo, and Galura contend 
that they treated the veteran for such while he was in 
service.  In fact, Drs. Pangilinan and Galura allege that 
they treated the veteran while they were POW's together in a 
concentration camp.  Dr. Carrillo reported in a statement 
dated in October 1955 that he treated the veteran for 
pulmonary tuberculosis from October 1947 to October 1951.  
However, the record reflects that the first X-ray evidence of 
lung infiltrates was a radiology report dated in February 
1951, more than five-years after separation.  Therefore, the 
veteran's pulmonary tuberculosis is not presumed to have been 
incurred in service.  38 C.F.R. § 3.371.  

The Board appreciates the appellant's contentions regarding 
the cause of her husband's death.  However, as a layperson 
she is not professionally competent to opine on matters that 
require medical knowledge.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

The competent evidence of record is against finding that the 
veteran's death was caused by or related to a service-
connected disability.  Therefore, and for the reasons 
discussed above, the Board finds, upon de novo review after 
reopening the claim, that the appellant is not entitled to 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



